Exhibit [Net Lease] LEASE AGREEMENT THIS LEASE AGREEMENT is made this 30th day of September, 2009, between ProLogis (“Landlord”), and the Tenant named below. Tenant: United Natural Foods, Inc. Tenant’s Representative, Address, and Telephone: 313 Iron Horse Way Providence, RI 02908 (401) 528-8634 Premises: That portion of the Building, containing approximately 589,870 rentable square feet, as determined by Landlord, as shown on Exhibit A. Project: ProLogis Park 20/35 - Building #2 Building: ProLogis Park 20/35 - Building #2 2100 Danieldale Road Lancaster, TX 75 134 Tenant’s Proportionate Share of Project: 100.000% Tenant’s Proportionate Share of Building: 100.000% Lease Term: Beginning on the Commencement Date and ending on the last day of the 125th full calendar month thereafter. Commencement Date: March 1, 2010 Initial Monthly Base Rent: See Addendum 1 Initial Estimated Monthly 1. Utilities: Operating Expense Payments: (estimates only and subject to 2. Common Area Charges: $5,407.14 adjustment to actual costs and expenses according to the 3. Taxes: $42,274.02 provisions of this Lease) 4. Insurance: $2,949.35 5. Prop. Mgmt.: $6,390.26 Initial Estimated Monthly Operating Expense Payments: $57,020.77 Initial Monthly Base Rent and Operating Expense Payments: $57,020.77 Security Deposit: $0.00 -1- Broker: NAI Huff Partners (Jerry Alexander) Addenda: 1. Base Rent Adjustments 2. HVAC Maintenance Contract 3. Move Out Conditions 4. Right of First Refusal to Purchase 5. Option to Surrender 6. Two Renewal Options at Fixed Rate 7. Storage and Use of Permitted Hazardous Materials Exhibits: A. Site Plan and Scope of Work B. Rules and Regulations C. Parking Plan 1.Granting Clause. In consideration of the obligation of Tenant to pay rent as herein provided and in consideration of the other terms, covenants, and conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord, the Premises, to have and to hold for the Lease Term, subject to the terms, covenants and conditions of this Lease. Anything in this Lease to the contrary notwithstanding, in the event Tenant fails to obtain tax and other incentives from the City of Lancaster, Texas with a minimum value over the Lease Term in an amount equaling at least $1,705,925 8:00 A.M.local time in Lancaster, Texas, that Tenant shall have the right to terminate this Lease, provided written notice of such termination is faxed to Landlord at 972-488-9848 no later than 11:00 AM local time in Lancaster, Texas on October 20, 2009, Such termination shall be effective upon Landlord’s receipt of Tenant’s notice to terminate (“Tax Termination Effective Moment”), Time is of the essence with regards to Tenant’s delivery of such termination notice with regard to failure to obtain such tax incentives. In the event Tenant elects to terminate this Lease as provided above, Landlord and Tenant shall each be relieved of all obligations under this Lease effective on the Tax Termination Effective Moment.
